86 F.3d 1178
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.EARTH ISLAND INSTITUTE, Todd Steiner, the American Societyfor the Prevention of Cruelty to Animals, the Humane Societyof the United States, the Sierra Club, and GeorgiaFisherman's Association, Plaintiffs-Appellees,v.Warren CHRISTOPHER, Secretary of State, Lloyd Bensten,Secretary of Treasury, Elinor G. Constable, AssistantSecretary of State for the Bureau of Oceans, InternationalEnvironmental and Scientific Affairs, Ronald Brown,Secretary of Commerce, Rolland A. Schmitten, AssistantAdministrator for Fisheries, National Marine FisheriesService, Defendants-Appellants,andNational Fisheries Institute, Inc., Defendant-Appellant.
Nos. 96-1253, 96-1254.
United States Court of Appeals, Federal Circuit.
May 14, 1996.
CIT

1
DISMISSED.

ORDER
The parties having so agreed, it is

2
ORDERED that the proceeding is DISMISSED under Fed.R.App.P. 42(b).